          Case: 1:17-cv-02937 Document #: 94 Filed: 11/20/19 Page 1 of 2 PageID #:1453

                                        United States District Court
                                        Northern District of Illinois

In the Matter of

 VYSE Gelatin Company n/k/a VyGC Inc                      Magistrate Judge Jeffrey Cole
                           v.                                          Case No. 17-CV-2937

 Jeffrey Hicks, et al.



               TRANSFER OF CASE TO THE EXECUTIVE COMMITTEE FOR A
                         REFERRAL TO MAGISTRATE JUDGE

    The above captioned case is currently pending on my calendar. The designated magistrate
judge is participating in the periodic calendar adjustment program pursuant to Internal Operating
Procedure 19. I recommend to the Executive Committee that this case be assigned by lot to the
calendar of another magistrate judge of this Court, and that this case be referred to the newly
assigned magistrate judge pursuant to Local Rule 72.1. The reasons for my recommendation are
indicated on the reverse of this form.

                                                   ________________________________
                                                             Judge Martha Pacold

Date: Wednesday, November 20, 2019



                                ORDER OF THE EXECUTIVE COMMITTEE

   IT IS HEREBY ORDERED that the above captioned case be referred by lot to a magistrate
judge of this Court in accordance with the Rules.


                                              ENTER

                                    FOR THE EXECUTIVE COMMITTEE




                                                   _____________________________________
                                                    Chief Judge Rebecca R. Pallmeyer
Dated:Wednesday, November 20, 2019

District Referral - By Lot IOP 19
          Case: 1:17-cv-02937 Document #: 94 Filed: 11/20/19 Page 2 of 2 PageID #:1453


CIVIL PROCEDURES

Conduct hearings and enter appropriate orders on the following pretrial motion/matter:


- All Discovery Motions

- Discovery Supervision

- Settlement Conference




EXCEPTIONS OR ADDITIONS:




District Referral - By Lot IOP 19
